Funeral homes, during recent years, in great numbers have been removed from the business sections of cities, and have become established in purely residential districts.
An undertaking business is not a nuisance per se, and where one has been allowed to establish itself and carry on business as such in a residential part of a town no one may disturb its continuance. It must not be understood that any one, at any time, can complain of a funeral home in a residential section and compel its removal.
With this addition, I concur in the opinion of Mr. Justice FELLOWS in all respects.
BIRD, C.J., and SHARPE, CLARK, and McDONALD, JJ., concurred with SNOW, J.